Title: To George Washington from Samuel Porter, 3 December 1794
From: Porter, Samuel
To: Washington, George


        
          Honoured Father
          Westmorland County [Pa.] Decem. 3. 1794
        
        The paternal Care, and tender affection which have marked your Conduct to the Citizens of the United States, dispose one of your children who never had the honour of seeing you, to

address your Excellency, on a subject of importance. In this adress, my mind Conscious of its own integrity, presumes to unbosom itself to you, with that freedom which is the concomitant of friendship, and sincerity—When it is considered that I have emigrated from a Land of oppression—that I have attended to the Theory and Administration of the different kinds of Government—And that I am a Minister of the Gospel of Jesus of Nazereth, who was a friend to all good government; It cannot be doubted that I am a friend to the Government of the United States, from Reason, from Conscience, and from the strongest Conviction that whatever its defects may be, it is the best Human Government in the world. Therfore in the late deplorable, and unhappy time, in which a few infernal, and designing men, endeavoured to precipetate their Country, into all the horrors of Anarchy, and Civil war, I Stepped forward at the earliest period, in a publick manner, and in the face of intimidating appearances, and at the risk of that popularity, to which my Litle family owed their only support, Cast all my weight into the Scale of supporting the Government and the Laws. But although my Endeavours to preserve my Congregations, and Neighbours, from the dreadful Contagion, have been attended with pleasing Success, and although none of my Relations, or Neighbours are in danger; yet my heart Bleeds for my poor deluded fellow creatures who are on their way to Philadelphia, to Be tried for their lives before the Fœderal Court. I make no doubt but many of those prisioners will be found Guilty of high treason; and if your prisioners were either of the first, or Second class of criminals, my mind would be more Easy, But oh, they are a number of infatuated, Ignorant, deluded creatures, who have fallen Victims to the diabolical Schemes of those men who have had the address to Escape the Vengeance of Government.
        The decision of the Government, with Respect to said prisoners, will enable the world to decide on the important question, viz. whether despotick, or Republickcan Governments, will exercise the greatest Lenity, to those unhappy wretches, who may deserve to die? But if Justice Condemns those men, let Mercy plead their Cause, and I make no doubt but they will Be good Citizens in the time to come. My Tongue, my pen, my hearts Blood and my gun, are at the Call of my Country, to support the government, and the Laws, whenever this may become necessary; But

when I think of those deluded criminals, whose Conduct I detest, and their distressed families and weeping litle ones, many of whom are in want whom it is not in my power to Relieve, being myself in narrow circumstances, the tears flow from my Eyes as I write: But I Cast them on the mercy of God, and the Government, hoping every thing from your Humanity, and Clemency, that may be Consistent with the dignity of your office, Rectitude of your heart, and the good of the government.
        I hope you will excuse the freedom of an obscure Citizen, who has no favour to ask for himself; But that you will look on his impertinence, as the Innocent freedom of a child with an Indulgent Father—And that God may preserve our Government, from Tyrrany on the one hand, and Anarchy on the other, and make your Excellency happy in time, and to Eternity, is the prayer of—
        
          Samuel Porter
        
      